Citation Nr: 1209484	
Decision Date: 03/14/12    Archive Date: 03/28/12

DOCKET NO.  06-17 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for tinnitus.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, and anxiety.

3.  Entitlement to service connection for human immunodeficiency virus (HIV).

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for deep vein thrombosis of the leg.

6.  Entitlement to service connection for migraine headaches, to include as on a secondary basis to a service-connected disability.

7.  Entitlement to service connection for residuals of head trauma.

8.  Entitlement to service connection for a left knee disability.



REPRESENTATION

Appellant represented by:	Carl S. Pittman, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to June 1983.

This case comes before the Board of Veterans' Appeals (Board) on appeal from July 2005, September 2006 and March 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (ROs) in Montgomery, Alabama.  The July 2005 rating decision denied service connection for hearing loss and granted service connection for tinnitus at a 10 percent disability rating, effective June 13, 2005.  The September 2006 rating decision denied service connection for PTSD, HIV, deep vein thrombosis of the left leg, migraine headaches, depression and anxiety.  The March 2008 rating decision denied service connection for head trauma (concussion) and a left knee disability.

In expanding the claim on appeal to encompass a psychiatric disability to include PTSD, depression and anxiety, the Board is also cognizant of the recent decision of the Court in Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In Clemons, the Court found that the Board erred in not considering the scope of the Veteran's claim for service connection for PTSD as including any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record (in that case, diagnoses of anxiety disorder and schizoid disorder).  In this case, there is evidence of a diagnosis of depressive disorder, anxiety and PTSD.  Hence, while the September 2006 rating decision separately addressed entitlement to service connection for PTSD and depression and anxiety, the Board has now characterized the appeal as encompassing the matters set forth on the title page.  

In November 2011 the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is of record.

The issues of entitlement to service connection for bilateral hearing loss, deep vein thrombosis of the leg, and migraine headaches are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's service-connected tinnitus is assigned a 10 percent evaluation, the maximum evaluation authorized under Diagnostic Code 6260.

2.  The Veteran is competent and credible in regards to his account of having been sexually assaulted in service, and evidence from sources other than service records sufficiently corroborates his account of the sexual assault. 

3.  The diagnosis of PTSD in accordance with DSM-IV cannot be satisfactorily disassociated from the sexual assault of the Veteran in service.   

4.  The Veteran's HIV disability cannot be satisfactorily disassociated from the sexual assault in service.

5.  The Veteran does not have a current residuals of head trauma disability.

6.  A left knee disability was not shown in service and has not been shown by competent evidence to be related to a disease or injury of service origin.


CONCLUSIONS OF LAW

1.  There is no legal basis for the assignment of a schedular evaluation in excess of 10 percent for tinnitus.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic Code 6260 (2011); Smith v. Nicholson, 451 F.3d 1344   (Fed. Cir. 2006).

2.  PTSD was incurred in military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304 (2011). 

3.  HIV was incurred in military service.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303 (2011).

4.  A residuals of head trauma disability was not incurred or aggravated during service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).

5.  A left knee disability was not incurred or aggravated during service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A Supplemental Statement of the Case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

Regarding the issues of service connection for an acquired psychiatric disorder to include PTSD and HIV, the VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59,989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  Given the favorable disposition of the claims for service connection for an acquired psychiatric disorder to include PTSD and HIV, the Board finds that all notification and development actions needed to fairly adjudicate these claims have been accomplished as to these issues.

Regarding the issues of  entitlement to an initial rating in excess of 10 percent for tinnitus and service connection for residuals of head trauma and a left knee disability, the RO provided notice to the Veteran in May 2004 and March 2007 letters, prior to the date of the issuance of the appealed July 2005 and March 2008 rating decisions.  The May 2004 and March 2007 letters explained what information and evidence was needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The March 2007 letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  Pertinent medical evidence associated with the claims file consists of service and VA treatment records, private treatment records and October 2007, January 2011, March 2011 and July 2011 VA examinations.  Also of record and considered in connection with the appeal are the various written statements provided by the Veteran and his representative and his November 2011 hearing testimony.  

The Board finds that no additional RO action to further develop the record on the claim is warranted.

The Veteran was not provided with a VA examination and opinion to specifically assess the current nature and etiology of his claimed left knee disability.  However, VA need not conduct an examination with respect to the claims on appeal, as information and evidence of record contains sufficient competent medical evidence to decide the claim.  See 38 C.F.R. § 3.159(c)(4).  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  Simply stated, the standards of McLendon are not met in this case, there is no evidence that there is a relationship between the Veteran's current left knee disability and service.  Thus remand for a VA examination is not necessary. 

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 


I.  Entitlement to an initial rating in excess of 10 percent for tinnitus.

Laws and Regulations-Higher Ratings

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment. 38 C.F.R. § 4.10.  To evaluate the severity of a particular disability, it is essential to consider its history.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 (2011).

Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2011).  In addition, where there is a question as to which of two disability evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2011).

The Court has also held that in a claim of disagreement with the initial rating assigned following a grant of service connection separate ratings can be assigned for separate periods of time, based on the facts found.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Where entitlement to compensation has already been established, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2 

The Board further acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

Service connection for tinnitus was established in May 2007, and the RO assigned a 10 percent disability evaluation under 38 C.F.R. § 4.87, Diagnostic Code 6260 (2011).  The Veteran appealed the assignment of the 10 percent rating.

Under 38 C.F.R. § 4.25(b) and Diagnostic Code 6260, a veteran is limited to a single disability rating for tinnitus, regardless of whether the tinnitus is unilateral or bilateral.  In this case, the appellant has been assigned a 10 percent rating for tinnitus.  This is the maximum schedular rating available for tinnitus.  38 C.F.R. §4.87, Diagnostic Code 6260.  As there is no legal basis upon which to award an increased schedular evaluation for tinnitus, the appeal must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

Extraschedular Consideration

The Board must still consider whether the Veteran is entitled to an extra-schedular rating under the provisions of 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

Here, the Board finds that the disability picture presented by the Veteran's tinnitus is appropriately contemplated by the rating schedule.  Therefore, referral for consideration of an extraschedular evaluation is not warranted here.  Thun.  

II.  Service Connection

Service Connection Law and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Service connection can be granted for certain diseases, including arthritis, if manifest to a compensable degree within one year of separation from active service.  Such diseases shall be presumed to have been incurred in service even though there is no evidence of disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis. Id. at 1376-77; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

A.  An acquired psychiatric disorder, to include PTSD.

Service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with § 4.125(a) (i.e., Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)), (2) a link, established by medical evidence, between current PTSD symptoms and an in-service stressor, and (3) credible supporting evidence that the claimed in-service stressor occurred.  

As noted above, the Veteran asserts that he has PTSD due to noncombat-related stressors; specifically, that he was physically and sexually traumatized by fellow soldiers while stationed in Alaska in 1982.

Cases involving allegations of a personal assault fall within the category of situations in which it is not unusual for there to be an absence of service records documenting the events of which the Veteran complains.  See, e.g., Patton v. West, 12 Vet. App. 272, 281 (1999).  As noted under Paragraph 5.14(d), Part III, of VA's Adjudication Procedure Manual, M21-1, personal assault is an event of human design that threatens or inflicts harm. Examples of this are rape, physical assault, domestic battering, robbery, mugging, and stalking.  Id.  Service records may not contain evidence of personal assault, and alternative sources, including testimonial statements from confidants such as family members, roommates, fellow service members, or clergy, may provide credible evidence of an in-service stressor premised on personal assault.  See YR v. West, 11 Vet. App. 393, 399 (1998).  The Manual also notes that since personal assault, to include sexual assault, can be an extremely personal and sensitive issue, many incidents of personal assault are not officially reported, making it difficult to obtain direct evidence, and requiring that the alternative evidence be sought.  Id.

Under § 3.304(f)(3), if a PTSD claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases, and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(3) (2011).

[Parenthetically, the Board notes that the provisions of 38 C.F.R. § 3.304(f)(3) mirror those provisions of VA's Adjudication Procedural Manual, M21-1, Part III, 5.14(d) regarding substantiating personal assault claims.  The M21-1 Part III, 5.14(d) lists the same alternative sources of evidence as are listed at 38 C.F.R. § 3.304(f)(3).]

In addition, under 38 C.F.R. § 3.304(f)(3), VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.

The Veteran's service treatment records demonstrate that in March 1983 and April 1983, the Veteran presented with concerns about increased fatigability, memory difficulties, emotional instability, irritability and impulsivity that he thought might be related to his history of head injuries.

In November 2005, the Veteran revealed to a nurse practitioner that he had been raped while in service.  It was an isolated event that he did not divulge to the nurse practitioner earlier because he was ashamed.

In a November 2005 letter, the Veteran's ex-wife recalled how she was engaged to the Veteran while they both were in the service.  She recalled that his behavior changed significantly after December 1982 which eventually resulted in her divorce from the Veteran after their marriage in July 1983.  The Veteran later confided in her that he had been raped in 1982.

In an April 2006 letter, the Veteran's father noted that his son has had several problems since 1982 during his time in the military.  He claimed that he noticed a marked change in his son as he was no longer able to maintain relationships.

A September 2009 VA psychology treatment note reported that the Veteran had PTSD and major depressive disorder which were related to his military sexual trauma.  He reported frequent, intrusive thoughts related to his military sexual trauma.  

In a May 2010 statement, the mother of the Veteran's child stated that in December 1982 the Veteran called her and informed her that he had been raped by three servicemen.  

The Veteran underwent a VA examination in February 2011.  The examiner noted that the Veteran reported being sexually assaulted by three males in the service in 1982.  The examiner concluded that based on the interview with the Veteran, VA records and other documents presented by the Veteran, his PTSD was caused by sexual assault that occurred while the Veteran was stationed in the military in Alaska in 1982.  It was likely that slight head injuries have exacerbated his PTSD caused by the sexual assault, but the slight head injuries alone did not cause the PTSD.

In a May 2011 letter, a Board Certified Counselor noted that the Veteran had received a psychological intake at Catholic Social Services.  After reviewing his military and health care records, the Counselor found that it was as likely as not that the Veteran's PTSD was caused when he was sexually attacked while in the service.  

In a September 2011 buddy statement, the Veteran's friend noted that he had known the Veteran since 1977.  He reported that the Veteran's personality changed significantly from before and after his service.

At his November 2011 hearing, the Veteran testified that he was sexually assaulted by fellow servicemen while in the military in 1982.  He noted that he did not report the incident at the time out of fear for retribution and embarrassment.  He reported getting venereal warts from the assault two months later.

Under the circumstances of this case, and with resolution of all reasonable doubt in the Veteran's favor, the Board concludes that service connection for an acquired psychiatric disorder to include PTSD is warranted. 

The first element of a successful service connection claim is clearly met in this case as treatment reports and examinations reveal diagnoses of PTSD and major depressive disorder.  

The second element, a link between current PTSD and an in-service stressor, is also satisfied.  The VA medical professionals have attributed the Veteran's current PTSD to military sexual trauma while in Alaska in 1982.  

The remaining question is whether there is credible supporting evidence of the in-service stressor.  In this regard, the Board finds that the above evidence sufficiently corroborates the Veteran's accounts of an in-service sexual assault while in Alaska in 1982.  The Board observes the evidentiary value of the Veteran's credible testimony regarding a sexual assault in service; the multiple buddy statements pertaining to drastic changes in his personality since the claimed assault; and multiple DSM-IV diagnoses of PTSD secondary to an in-service assault from private and VA treating psychologists.  

Essentially, the diagnosis of PTSD in accordance with DSM-IV cannot be satisfactorily disassociated from the sexual assault of the Veteran in service.   The evidence is thus at least in equipoise as to the question of whether the Veteran has PTSD due to a corroborated in-service stressor.  Consequently, service connection for PTSD is warranted.  

B.  HIV

In multiple statements and at his hearing testimony, the Veteran contends that he contracted HIV as a result of his rape that occurred while in the military in 1982.  

The Veteran's service treatment records are negative for complaints or treatments of HIV.  

In a November 2005 letter, a nurse practitioner reported that at the time the Veteran was first diagnosed with AIDS in 1997, he had no identifiable risk factors for the disease.  At the time of the initial diagnosis, tests indicated that he had advanced disease with an HIV infection between 7 to 10 years old.  In November 2005, the Veteran revealed that he had been raped while in service.  It was an isolated event that he did not divulge to the nurse practitioner earlier because he was ashamed.

In a June 2007 medical report on adults with allegations of HIV, the Veteran reported being diagnosed with HIV in 1997.  He noted a history of rape in 1982.

In a July 2008 letter, a private physician noted that she had been following the Veteran at the Montgomery, Alabama VA Medical Center for management of his HIV.  The physician reviewed the Veteran's records and determined that his military sexual assault in 1982 resulted in his HIV infection that was diagnosed as advanced AIDS in 1997.  Due to the advanced illness at the time of his AIDS diagnosis, this was consistent with the Veteran being infected in 1982.  She noted that there were no HIV tests available as early as 1982.  

A September 2009 VA psychology note reported that the Veteran had major depressive disorder and PTSD which were related to his military sexual trauma and HIV which resulted from his military sexual trauma.

In a September 2010 letter, a private physician offered an addendum to the July 2008.  He indicated that after a review of the Veteran's records, he determined that the Veteran contracted HIV as a result of the sexual assault in 1982.

Under the circumstances of this case, and with resolution of all reasonable doubt in the Veteran's favor, the Board concludes that service connection for HIV is warranted. 

As noted above, the available evidence shows that the Veteran is currently diagnosed with HIV.

While the Veteran's service treatment records are negative for complaints of HIV, the private physician who reviewed the Veteran's record noted that due to the advanced illness at the time of his AIDS diagnosis in 1997, this was consistent with the Veteran being infected in 1982.

Here, the medical opinions by the private physicians credible because they are based on a thorough review of the file and available treatment records and the physicians offered a reasonable medical basis for their conclusions.  Absent credible evidence to the contrary, the Board is not in a position to further question the results of this examination.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Service connection may be granted when all the evidence establishes a medical nexus between military service and current complaints.  Degmetich v. Brown, 104 F. 3d 1328   (1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Significantly, there is no negative evidence of record in that no examiner has opined that the Veteran's HIV was not incurred during service. 

Essentially, the Veteran's HIV disability cannot be satisfactorily disassociated from the sexual assault in service.  Accordingly, after resolving all reasonable doubt in favor of the Veteran, the Board finds service connection for an HIV disability is warranted.  In support of this conclusion, the Board notes that while the Veteran's service treatment records are negative for HIV, the current HIV disability is consistent with the timing of the initial contraction of HIV in 1982 due to military sexual trauma.  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one that exists because an approximate balance of positive and negative evidence which does satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Thus, affording him the benefit of the doubt, the Board concludes that the criteria for service connection for HIV have been met. 

C.  Residuals of head trauma

The Veteran asserts that he has current residuals of head trauma related to service.  However, considering the record -to include statements made by or on the Veteran's behalf-in light of the above, the Board finds that the criteria for service connection are not met.

The Veteran's service treatment records demonstrate that he had multiple traumas to his head.  Specifically, the Veteran was involved in a motor vehicle accident in January 1981 where he had an abrasion to his upper lip.  A February 1981 Third Party Liability Notification indicated that the diagnosis related to the January 1981 motor vehicle accident was laceration to the upper lip and head trauma.

In October 1982, the Veteran was treated for a head injury after he was running and hit his head on a wall.  He reported that he was unconscious for 5 minutes.  The diagnosis was probable post concussion.  In an April 1983 treatment report, the Veteran noted fatigability, difficulty with memory and emotional instability since his head trauma.

In June 1983, the Veteran presented with complaints of head pain after being hit in the head with plywood.  The diagnosis was contusion of the left side of his head.

A September 2007 CT scan of the head was normal.

The Veteran underwent a VA examination in October 2007.  A neurological examination did not show any focal deficits.  There were no tremors, shaking, or motor or sensory abnormalities present.  He had a history of generalized symptoms and mood changes, memory dysfunction and fatigue which could be seen in post trauma syndrome.  The diagnosis was PTSD and migraines.

November 2008 VA treatment note indicated that a traumatic brain injury (TBI) evaluation was being done.

The Veteran underwent a neuropsychological consultation in November 2008.  The Veteran reported that his symptoms began after his first accident and worsened with his military sexual trauma assault in 1982.  The neuropsychologist indicated that based on the results of the neuropsychology evaluation, he was unable to make any definitive statements regarding the Veteran's cognitive functioning.  Given the Veteran's history of TBIs and diagnosis of HIV, it was quite likely that he would demonstrate cognitive deficits in some areas of functioning.  However, his current test scores suggested generally severe and profound cognitive deficits across the board.

A January 2011 MRI of the brain was unremarkable.

The Veteran underwent a VA examination in January 2011.  The diagnosis was status post head injury.  The examiner noted that he was unable to give an opinion as the claims file was not available for review.

A VA medical opinion was offered in July 2011 after review of the claims file.  The examiner opined that residuals of a head injury were less likely than not the result of head injuries in 1981 and 1982 as there was insufficient evidence to support a diagnosis of a TBI.  He noted that the neuropsychology consultation of November 2008 did not support a TBI diagnosis and there were no focal deficits and no findings on the CT of the head.  The Veteran's current symptoms may be attributed to other diagnoses such as PTSD, depression and history of alcohol abuse.

Under the circumstances of this case, the Board concludes that service connection for a residuals of a head injury disability is not warranted as the Veteran has not been shown to have a current residuals of a head injury disability.

While the Veteran had multiple in-service head injuries related to a motor vehicle accident and hitting his head on a wall and piece of plywood, the post-service record is completely negative for any clinical evidence of a chronic disorder referable to residuals of a head injury disability.  Additionally, as noted above, a July 2011 VA examiner specifically noted that there was insufficient evidence to support a diagnosis of a TBI as the neuropsychology consultation of November 2008 did not support a TBI diagnosis and there were no focal deficits and no findings on the CT of the head.

Congress has specifically limited entitlement to service- connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992). Consequently, service connection for a residuals of a head injury disability is denied because the medical evidence fails to show that the Veteran has a current residuals of a head injury disability for which service connection may be granted.  The preponderance of the evidence as a whole is against a grant of service connection.  As such, the benefit of the doubt rule is not for application and the claim is denied.  See 38 U.S.C.A. § 5107(b).

D.  A left knee disability

The Veteran asserts that he has a current left knee disability that is related to service.  However, considering the record -to include statements made by or on the Veteran's behalf-in light of the above, the Board finds that the criteria for service connection are not met.

The Veteran's service treatment records demonstrate that the Veteran injured his left knee in a January 1981 motor vehicle accident.  His left knee had some abrasions medially but was "otherwise okay".  His June 1983 separation examination was negative for complaints, treatments or diagnoses related to a left knee condition.

An August 2006 private MRI treatment report noted that the Veteran had experienced left knee pain for the past six months.  The diagnosis was a tear of the posterior horn of the medial meniscus.

There is a current diagnosis of tear of the posterior horn of the medial meniscus of the left knee; hence, the first element of service connection is satisfied.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000).

The Board notes that while the Veteran's service treatment records demonstrate that he suffered left knee abrasions after a January 1981 motor vehicle accident, this injury appeared to be acute as the treatment records were negative for any or diagnoses of any chronic left knee disorders.  His June 1983 separation examination was also negative for complaints, treatments or diagnoses related to a left knee condition.  He was also not diagnosed with a left knee disorder until many years after service as the August 2006 private MRI treatment report noted that the Veteran had only experienced left knee pain for the past six months.  This time lapse between the conclusion of his military service and the onset of his symptoms provides compelling evidence against his claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The Veteran has also failed to show continuity of symptomatology during the many years since service to otherwise support this claim.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  

There is also no medical opinion of record showing a relationship between the any current left knee disorder and his military service.  

The Board finds that the competent evidence of record, while showing a currently diagnosed left knee disability, does not indicate that such a disability is related to the Veteran's service.  In sum, for the reasons and bases expressed above the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a left knee disability.  The benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b).  

Residuals of head injury and left knee disabilities

The Board has accordingly considered the lay evidence offered by the Veteran to VA in which he asserted his belief that his claimed residuals of head injuries and left knee disabilities are related to service.

A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, lay persons are not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999); see also Espiritu v. Derwinski, supra.

To the extent that the Veteran's assertions are offered to establish a relationship between current claimed disabilities and service, such evidence must fail.  The matter of medical etiology, or relationship-the matter on which these claims turn-is within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran is not shown to be other than a layperson without the appropriate medical training and expertise, he is not competent to render a probative (i.e., persuasive) opinion on a medical matter.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, supra.  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Moreover, to the extent that the holding in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) can be interpreted to enable a lay person to speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg, the question of causation here involves a more complex relationship that the Veteran is not competent to address.  Hence, the lay assertions in this regard have no probative value.
ORDER

A disability rating in excess of 10 percent for tinnitus is denied.

Service connection for PTSD is granted.

Service connection for HIV is granted.

Entitlement to service connection for residuals of head trauma is denied.

Entitlement to service connection for a left knee disability is denied.


REMAND

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The threshold for finding a link between current disability and disease or injury in service is low.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

If the medical evidence of record is insufficient, or, in the opinion of the Board, of doubtful weight or credibility, the Board is always free to supplement the record by seeking an advisory opinion, ordering a medical examination or citing recognized medical treatises in its decisions that clearly support its ultimate conclusions.  However, it is not free to substitute its own judgment for that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 

Regarding the Veteran's bilateral hearing loss claim, he underwent a VA audiological examination in June 2005.  The results of this audiological examination did not meet the criteria for a compensable evaluation.  38 C.F.R. § 4.85 (2011).  However, a July 2005 private audiological examination revealed hearing frequencies that met the criteria for a compensable evaluation under 38 C.F.R. § 4.85.  Additionally, at the Veteran's January 2011 VA general examination, the VA examiner noted bilateral hearing loss.

The veteran is entitled to a new VA examination where there is evidence (including his statements) that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Given the facts noted above, the Board finds that the evidence currently of record is insufficient to resolve the claim for service connection for bilateral hearing loss and that further medical examination and opinion in connection with this claim is warranted.  

Regarding the Veteran's deep vein thrombosis of the leg disability, the Board notes that the Veteran has a diagnosis of deep vein thrombosis of the left leg.  In a July 2011 VA examination, the VA examiner determined that it was less likely than not that the Veteran's deep vein thrombosis of the leg was caused by a knee abrasion in the service in 1981.  

However, at his November 2011 hearing, the Veteran claimed that his deep vein thrombosis of the leg disability was related to his HIV disability.  As determined above, the Board has granted service connection for HIV.

Although the Veteran underwent VA examination in January 2011 and July 2011 for his deep vein thrombosis of the leg, the examiners did not address any potential relationship between HIV and deep vein thrombosis of the leg.

Under these circumstances, the Board finds that VA examination and medical opinion-based on consideration of the veteran's documented medical history and assertions, and supported by fully stated rationale-is needed to resolve the claim for service connection for deep vein thrombosis of the leg, to include as secondary to a service-connected HIV.  See 38 U.S.C.A. § 5103A(d)(2) (West 2002 & Supp. 2011), 38 C.F.R. § 3.159(c)(4)(i) (2011); McLendon, supra.

Regarding the Veteran's migraine headaches claim, the Veteran has a current diagnosis of migraine headaches.  The October 2007 VA examiner determined that it was less likely than not that the Veteran's current headaches were related to his posttraumatic syndrome from head injuries in service as he did not show any focal deficits.  However, the examiner noted that the Veteran's "headaches can be seen from underlying depression and stress".  

As noted above, service connection has been granted for an acquired psychiatric disorder to wit - PTSD; and the October 2007 VA examiner notes a possible relation of the Veteran's migraine headaches to his psychiatric disabilities.  As there is potential evidence of a current migraine headaches disability related to the Veteran's service-connected acquired psychiatric disorder, an examination is needed so that a medical professional can express an opinion based on a review of the record and consideration of a complete history as to whether the Veteran has a current migraine headache disability and whether it is related to a service-connected acquired psychiatric disorder.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disabilities on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  

Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  Schedule the Veteran for a VA audiological examination to determine if he has current bilateral hearing loss, the nature and extent of any current hearing loss, whether any hearing loss constitutes a disability for VA compensation purposes, and to provide an opinion as to the possible relationship of such hearing loss to service.  The claims file should be provided to and reviewed by the examiner.  The audiological examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that any current hearing loss, if existing, is related to any incident of the Veteran's military service.  The examiner should provide a rationale for the conclusions reached.

3.  The Veteran should be scheduled for a VA examination to determine the etiology of the claimed deep vein thrombosis of the leg disability.  Based on a review of the record and an examination of the Veteran, the physician should offer an opinion as to whether the Veteran has a deep vein thrombosis of the leg disability and if so, whether it is at least as likely as not (50 percent probability or greater) that the deep vein thrombosis of the leg disability is proximately due to or were aggravated by the service-connected HIV.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder must be made available to the physician for review of the case.  The examiner should also request a complete medical occupational and social history from the Veteran.  

Opinions should be provided based on the results of examination, a review of the medical evidence of record, and sound medical principles.

4.  The Veteran should be scheduled for a VA examination to determine the etiology of the claimed migraine headaches disability.  Based on a review of the record and an examination of the Veteran, the physician should offer an opinion as to whether the Veteran has a migraine headaches disability and if so, whether it is at least as likely as not (50 percent probability or greater) that the migraine headaches disability is proximately due to or were aggravated by the service-connected acquired psychiatric disability, to wit PTSD.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder must be made available to the physician for review of the case.  The examiner should also request a complete medical occupational and social history from the Veteran.  

Opinions should be provided based on the results of examination, a review of the medical evidence of record, and sound medical principles.

5.  Thereafter, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and her representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


